DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for the indication of allowance:
Regarding Claims 1 and 13, the prior arts of record, taken alone or in combination, do not teach or fairly suggest a dual-channel electronic device comprising,  an inductive coil centered about a central axis, a power-receive controller configured to provide regulated power to the dual-channel electronic device using electrical energy coupled into the inductive coil by an interface system for the dual-channel electronic device, a microwave antenna centered about the central axis, and a communications controller configured to facilitate communications between the dual-channel electronic device and the interface system for the dual-channel electronic device, wherein the electrical energy coupled into the inductive coil is of a first frequency used for near-field operation, the first frequency different than a second frequency of signals received via the microwave antenna, the second frequency used for far-field operation.
Regarding Claim 19, the prior arts of record, taken alone or in combination, do not teach or fairly suggest a method for supplying energy to a dual-channel electronic device, the method comprising: determining a separation distance between the dual-channel electronic device and an interface system for providing wireless power transfer to the dual-channel electronic device,  comparing the separation distance determined with a critical separation distance, selecting, based on the comparison of the separation distance with the critical separation distance, an inductive coil or a microwave antenna for provision of wireless power transfer,  and providing wireless power transfer to the dual-channel electronic device using the inductive coil via a signal of a first frequency used for near-field operation or the microwave antenna selected via a signal of a second frequency used for far-field operation, the second frequency different than the first frequency.
Regarding Claims 2-2, they depend from Claim 1.
Regarding Claims 14-18, they depend from Claim 13.
Regarding Claim 20, it depends from Claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
10 January 2022


/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836